internal_revenue_service number release date index number --------------------- -------------------------------------- -------------------------------------- ----------------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-106016-08 date date legend date - ----------------------- parent -------------------------------------- sub a - -------------------------------------------------------- sub b - ------------------------------------------------ x --------------------------- year a ------- year b ------- year c ------- year d ------- w ----------------------------------------------- q ----------------------------------------- k ---------- l -------- dear ---------------- plr-106016-08 this is in reply to the private_letter_ruling request of date requesting an extension of time under sec_301_9100-1 and -3 of the procedure and administration regulations for the taxpayers parent sub a and sub b to make consent_dividend elections pursuant to sec_565 of the internal_revenue_code facts parent sub a and sub b are accrual_method taxpayers with a tax_year ending on december sub a and sub b are members of the same affiliated_group as parent and parent has elected to file a consolidated federal_income_tax return for tax years ending december year a and year b x through its subsidiaries owns a significant but non-controlling interest in parent parent is involved in the business of manufacturing w the business of w was adversely affected by q which caused company sales and profitability to decline sub a is a wholly owned subsidiary of parent and a substantial amount of sub a’s income is personal_holding_company_income as defined by sec_543 sub b is also a wholly owned subsidiary of parent and a substantial amount of sub b’s income is personal_holding_company_income as defined by sec_543 prior to year a neither sub a nor sub b were personal_holding_companies due to failure to meet the stock ownership requirement for personal_holding_companies as defined by sec_542 changes in the x group structure impacted the attributed ownership of parent as defined by sec_544 for taxable years ending december year a so that beginning in that year sub a and sub b met the stock ownership requirements for personal_holding_companies as defined by sec_542 parent sub a and sub b failed to make the election described in sec_565 in year a and in year b prior to year c parent employed one tax professional at its k headquarters the tax director was responsible for all u s tax compliance and for all u s gaap reporting of taxes a significant increase in u s gaap documentation and reporting requirements became extremely burdensome on the tax department function however the tax director was precluded from hiring additional tax personnel due to cost-cutting measures implemented by parent after q in december year b parent’s tax director tendered his resignation effective the first week of january year c parent’s tax function was transferred to x’s l office in january year c during year c parent’s headquarters was relocated from k to l and the majority of parent’s staff consisting primarily of accounting and financial professionals were replaced with newly hired personnel since only four or five of the existing staff chose to transfer from k to l in year d during preparation of parent’s consolidated_income_tax_return for year c by x’s tax department it was discovered that sub a and sub b were personal_holding_companies during year a and year b and absent a consent_dividend election would be subject_to tax on undistributed_personal_holding_company_income under sec_541 plr-106016-08 the staffing limitations the unexpected transition of parent’s tax function from k to l and the fact the neither parent nor any of its subsidiaries had a history of personal_holding_company status contributed to the failure to timely make the consent_dividend election for year a and year b the failure to timely file the election mentioned above was not discovered by the service prior to receipt of the request for relief to make a late election ruling requested the taxpayers request that they be granted an extension of time under sec_301_9100-1 and sec_301_9100-3 to file the election under sec_565 to declare a consent_dividend for the undistributed phc income of sub a and sub b for the tax years ending december year a and december year b law and analysis sec_565 provides that if any person owns consent_stock as defined in sec_565 in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with the regulations to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in sec_565 constitute a consent_dividend for purposes of sec_561 relating to the deduction for dividends_paid sec_1_565-1 of the income_tax regulations provides that the dividends_paid deduction as defined in sec_561 includes the consent_dividend for the taxable_year a consent_dividend is a hypothetical distribution made by certain corporations to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual dividend subject_to specified limitations by filing a consent at the time and in the manner specified in sec_1_565-1 sec_1_565-1 provides that a consent may be filed not later than the due_date of the corporation’s income_tax return for the taxable_year for which the dividends_paid deduction is claimed under revrul_78_296 1978_2_cb_183 the due_date for purposes of sec_1_565-1 includes the extended due_date of a return filed pursuant to an extension of the time to file sec_301_9100-3 of the procedure and administration regulations generally provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer- plr-106016-08 i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that there is no reasonable reliance if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or was not aware of all relevant facts under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer-- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 of the regulations provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money this section also provides that the interests of the government are prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessments under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section in the present case the taxpayers have demonstrated that they acted reasonably and in good_faith in that they requested relief before the failure to make the election was discovered by the service parent has represented that none of the circumstances described in sec_301 b are present in this case so that the taxpayers are not deemed to have not acted reasonably and good_faith in this case plr-106016-08 finally in the present case granting the relief will not prejudice the interests of the government as described in sec_301_9100-3 granting relief will not result in the taxpayers having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayers would have had if the election had been timely made taking into account the time_value_of_money none of the taxable years in which the election should have been made or that would have been affected by the election had it been timely made are closed by the period of limitations on assessments under sec_6501 accordingly the consent of the commissioner is hereby granted for an extension of the time to file the forms necessary to make the sec_565 consent_dividend election for the taxable_year ending in year a and year b this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the returns schedules and forms filed in connection with making this election under sec_565 when such forms are filled except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane chief branch income_tax accounting --
